     Case 3:17-cr-00156-MEM Document 84 Filed 06/17/20 Page 1 of 2
               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES                        :
                                                 3:17-CR-156
                                     :
         v.
                                     :         (JUDGE MANNION)

MARK KOMOROSKI,                      :

               Defendant             :
                                  ORDER
    For the reasons set forth in the Memorandum of this date, IT IS


HEREBY ORDERED THAT:

     1. Komoroski’s Emergency Motion for Compassionate

        Release    and     request       for   Release   to   Home

        Confinement,      under    18      U.S.C.   §3582(c)(1)(A),

        because of the COVID-19 pandemic, (Doc. 75), is

        DISMISSED WITHOUT PREJUDICE for lack of

        jurisdiction due to his failure to exhaust his BOP

        administrative remedies.

     2. Komoroski is directed to file a new request with Warden

        Finley for compassionate release based on the COVID-

        19 pandemic, as well as the other reasons stated in his

        Doc. 75 motion.




                                     1
             Case 3:17-cr-00156-MEM Document 84 Filed 06/17/20 Page 2 of 2
              3. Insofar as Komoroski is challenging any decision by the

                  BOP that he is not eligible for home confinement

                  designation under the CARES Act, his motion is

                  DISMISSED     since   the       authority   to   make   this

                  determination lies with the BOP Director and not the

                  court.



                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge



Dated: June 17, 2020
17-156-01-ORDER




                                              2
